NO. 07-06-0256-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 30, 2007

                         ______________________________


          TRUMAN CHUMLEY AND MARY ANN CHUMLEY, APPELLANTS

                                           V.

          LA SALLE BANK, NATIONAL ASSOCIATION, ET AL, APPELLEES


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2005-531,550; HONORABLE RUBEN REYES, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Appellants Truman Chumley and Mary Ann Chumley perfected this appeal to

challenge the trial court’s final summary judgment in their suit against La Salle Bank,

National Association, et al., to set aside a foreclosure and for rescission of substitute

trustee’s deed. The clerk’s record and a supplemental clerk’s record were both filed on
October 30, 2006. This Court granted an extension of time to the Chumleys in which to

file their brief to December 27, 2006. Neither the brief nor a further motion for extension

of time were filed, prompting this Court to notify the Chumleys’ counsel, Keith C.

Thompson, of the defect by letter dated January 11, 2007. Counsel was also directed to

file by January 22, 2007, either the brief or a response reasonably explaining the failure

to do so with a showing that La Salle Bank, National Association, et al., have not been

significantly injured by the delay. The Court noted that failure to do so would subject the

appeal to dismissal. Counsel did not respond and the brief remains outstanding.


       Consequently, we dismiss this appeal for want of prosecution and failure to comply

with a notice from the Clerk of this Court requiring a response or other action in a specified

time. See Tex. R. App. P. 38.8(a)(1), 42.3(b) and (c).




                                                  Patrick A. Pirtle
                                                      Justice




                                              2